DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an acquisition section configured; a generation section configured; an output section configured in claim 1.
The corresponding structures are identified in the specification for an acquisition section configured in paragraphs [0030, 0034, 0036, 0042, and 0053], element 36 of fig. 4; a generation section configured in paragraphs [0030, 0035, and 0036], element 38 of figure 4; an output section configured in paragraphs [0030, 0035, and 0044], element 40 of figure 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (US 20170053452 A1) in view Kitsutaka (US 20020177481 A1).	
Regarding claims 1, 8, and 9, Arai discloses an information processing system (figs. 1 and 5), having a non-transitory, computer readable storage medium containing a computer program causing, which when executed by a computer to implement, causes the computer to perform an information processing method by carrying out actions ([0057, 0074]), for carrying out a method, comprising: 
an acquisition section (300 of fig. 5) configured to acquire a first image obtained by imaging an event taking place in a real space ([0083], lines 8-12,  a live stage, and a stage S, a character C providing performance on stage S, and various advertisements OB1 and OB2 are arranged in first virtual space VR1, [0084] sight image 26 generated based on reference direction 
a generation section (260 and 350 of fig. 5) configured to generate a display image (26 of fig. 10) by merging the first image acquired by the acquisition section ([0083] arranges the objects in first virtual space VR1 by rendering the objects (step S120-8)), into a second image representing a virtual space that imitates a venue where the event takes place (a virtual space image 22 and a first virtual space VR1 of fig. 10, [0083 and 0084] a live stage, and a stage S, a character C providing performance on stage S, and various advertisements OB1 and OB2 are arranged in first virtual space VR1), as a virtual space (VR1 of fig. 10) to be presented to a user wearing a head- mounted display (110 of fig. 5, [0060 and 0080] the virtual space in which the user is immersed), and 
an output section (110 and 112 of fig. 5) configured to display the display image generated by the generation section on the head-mounted display (110 of fig. 5).
	It is noted that Arai does not teach the display image being configured such that the first image has an inconspicuous border.
	Kitsutaka teaches the display image being configured such that the first image has an inconspicuous border (EDL of figs. 3, 4, and 6, when the size of the object OB is as shown by A3 of FIG. 3, the edge line EDL becomes inconspicuous as shown by B3 of FIG. 4 or C3 of FIG. 6; [0067, 0074, 0077, and 0159]).
	Taking the teaching of Arai and Kitsutaka together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image has the inconspicuous border of Kitsutaka into the display image of Arai to 
Regarding claims 2, Arai further teaches the information processing system according to claim 1, wherein the second image (22 of fig. 2) includes an object (OB1 of fig. 10) covering at least part of the border of the first image (23 of fig. 1).
Regarding claim 3, Arai further teaches the information processing system according to claim 2, wherein the object is an image of an item (OB1 of fig. 10) corresponding to a type of the virtual space (VR1 of fig. 10) represented by the second image (22 of fig. 10).
Regarding claim 4, Arai further teaches the information processing system according to claim 2, wherein the first image is obtained by imaging an event taking place on stage (23, 26, C, and S of fig. 10, a live stage, and a stage S, a character C providing performance on stage S) and the object is an image representing furnishings on a stage (C and S of fig. 10, [0083 and 0089]).
Regarding claim 5, Arai modified by Kitsutaka teaches the information processing system according to claim l, Kitsutaka further teaches wherein the generation section generates a display image in which at least part of a boundary between the first image and the second image is unclear (A3 of fig. 3, B3 of fig. 4, and C3 of fig. 6, when the size of the object OB is as shown by A3 of FIG. 3, the edge line EDL becomes inconspicuous as shown by B3 of FIG. 4 or C3 of FIG. 6).
Regarding claim 6, Arai modified by Kitsutaka teaches the information processing system according to claim 5, Kitsutaka further teaches wherein the generation section choose, as a color of a portion of the second image that is close to the boundary with the first image ([0110] a mapping image which includes object color information set relative to the inside area of the edge of the object and edge color information set relative to the outside area of the edge of the 
Regarding claim 7, Arai modified by Kitsutaka teaches the information processing system according to claim 5, Kitsutaka further teaches wherein the generation section sets the portion of the second image that is close to the boundary with the first image, to a relatively low image quality ([0067 and 0077] decreasing the density of the image of the edge line of the object).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koch et al. (US 20150294492 A1) discloses MOTION-CONTROLLED BODY CAPTURE AND RECONSTRUCTION.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425